Citation Nr: 1309174	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-47 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for Meniere's disease, to include associated dizziness and equilibrium problems.

4. Entitlement to service connection for a left ankle condition. 

5. Entitlement to service connection for a left knee condition.

6. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1965  to February 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed bilateral hearing loss, tinnitus, and Meniere's disease in service. Service treatment records do not reflect hearing loss or excessive noise exposure, but the Veteran's service separation examination in November 1966 fails to provide a clear indication of the presence or absence of hearing loss, with only a whispered voice test conducted and 15/15 hearing found in each ear. See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur. Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.").

The Veteran's bilateral hearing loss, tinnitus, and Meniere's disease were the subject of a VA audiology examination for compensation purposes conducted in November 2007. The examiner noted the Veteran's complaints of progressive bilateral hearing loss beginning in service, as well as aural pain and fullness sensation occurring a few times weekly. The Veteran also then complained of loss of balance and what the examiner characterized as "true vertigo." The Veteran further complained of tinnitus, which he characterized as a variety of sounds, including ringing, buzzing, and humming. The Veteran characterized the tinnitus as constant and of a 10 severity on a scale from 1 to 10. Audiological testing reflected right ear hearing loss ranging from moderately severe to severe, and left ear hearing loss which was profound. The examiner provided opinions that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were causally related to service, but based this in substantial part on the approximate 1978 onset (9 years prior to an initial treatment visit in October 1987) of Meniere's disease as reported by another physician, R. J. W., in 1992 medical letters addressed to the Chicago Police Department (the Veteran's employer at the time). (A September 1992 record also documents left endomastoid shunt placement for treatment of Meniere's disease that had been refractory to "aggressive medical therapy including Streptomycin injections.")

Unfortunately, the November 2007 VA audiology examiner failed to explain how a date of onset of Meniere's disease would be determinative of the absence of a causal link between service and claimed hearing loss and tinnitus. The examiner also failed to provide an etiology opinion as related to service for the Meniere's disease itself. The Board accordingly agrees with the Veteran's representative's February 2013 Informal Hearing Presentation to the extent of concluding that the November 2007 VA audiology examination is thus inadequate for purposes of the Board's adjudication. Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Several prior  treatment records appear relevant in this case. The approximate 1978 year of Meniere's disease onset noted by the November 2007 VA examiner is consistent with that reported in a January 1982 letter by treating physician L. J. B., informing of treatment of the Veteran since 1978 for intermittent vertigo with tinnitus in the left ear which L. J. B. found consistent with a diagnosis of Meniere's disease. Indeed, a November 1978 treatment record reflects that tomograms of the ear were then obtained. 

A treatment record from February 1978 reflects that the Veteran slipped and fell when walking down a wet parking lot ramp, sustaining bruises to the left elbow, left wrist, and the back of the head. However, no balance, vertigo, tinnitus, or hearing loss issues are then noted. 

May 1976 incident reports and a May 1976 treatment record reflect that the Veteran was attacked in the course of police duties and sustained head injuries as well as injuries to the lower lip and the left hand. X-rays of the skull were obtained in May 1976, but these revealed no evidence of "cranial or intracranial variation such as might be visualized by x-ray." No balance, vertigo, tinnitus, or hearing loss issues were noted in this record either. 

A November 1975 treatment record reflects the Veteran's treatment for a cold and infection in the ears. 

With the Veteran's description of hearing loss and tinnitus originating in service and of severe tinnitus as well as vertigo and dizziness associated with Meniere's, it would appear likely to have presented some difficulty with his post-service work as a police officer. Indeed, medical treatment records were obtained from the Chicago Police Department, his former employer. Treatment records obtained from the Chicago police department were for treatment associated with hearing loss, tinnitus, and Meniere's disease care, and (by a subsequent request) records associated with left knee and left ankle injuries. Some of these from later years of his employment reflect work impairment associated with both Meniere's disease and left ear hearing loss. They do not on their face, however, provide a nexus to service for the claimed hearing loss, tinnitus, or Meniere's disease.

The Veteran has claimed entitlement to service connection for a left ankle condition, a left knee condition, and an acquired psychiatric condition, all as secondary to claimed hearing loss or Meniere's disease. These claims are thus inextricably intertwined with the hearing loss and Meniere's disease claims, and must await the outcome of those underlying service connection claims. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

In his February 2008 notice of disagreement the Veteran stated that he injured his left ankle when he became dizzy, lost his balance, and fell while on a cement ramp about to board a boat. He added that he reported surgery to repair the ankle several weeks later. Also in that February 2008 notice of disagreement, he contended that he injured his left knee when he became dizzy while descending stairs and fell down the stairs. He asserted that he had to have arthroscopic surgery on the knee approximately one month later. Both these injuries reportedly occurred in the 1990s, with surgeries performed at Mercy Hospital. 

The claims file contains an April 2000 record of surgery at Mercy Hospital in Chicago, Illinois, for a left ankle fracture, treated with open reduction internal fixation. The surgical record provides no details about the circumstances of the injury.

The claims file also contains a May 1996 record of surgery at the same Mercy Hospital, for a left knee torn medial meniscus, treated with arthroscopy and partial medial meniscectomy. Once again, the surgical record provide no details about the circumstances of the injury.

While some associated treatment records for the knee and ankle are contained in the claims file, it does not appear that the RO sought further records of these hospitalizations for contemporaneous records of the circumstances of these injuries. If upon remand the RO grants service connection for hearing loss or tinnitus, additional hospitalization records should be sought in support of the secondary service connection claims.

Notably, the claims file does contain an April 1996 Midland Orthopedics treatment summary which provides a history of knee injury on March 30, 1966. The Veteran then reportedly "slipped on a step at work, causing pain in my left knee." Similarly, an April 1996 letter from a treating physician at Midland Orthopedics, addressed to the Chicago Police Department, informs as follows: "The patient described his injury as one in which he was coming down some steps, slipped on the step and drove his leg into the step below causing a twisting injury in the left knee. Since then he's complained of pain on the inside aspect of the left knee." These records and their reports of injury appear inconsistent with his February 2008 narrative of having fallen down stairs due to dizziness and loss of balance. 

In an April 2007 statement, the Veteran clarified that he was claiming service connection for an acquired psychiatric disorder as due to hardships resulting from his hearing loss, tinnitus, and Meniere's disease. He contended that his treating physician had recommended he see a psychiatrist for his difficulties, and that he had received "various medications - second opinions - therapies - etc. - all to no avail." The Veteran has not, however, provided either any authorization to obtain psychiatric care records or any contact information for psychiatric care he received, even while he has provided a number of authorizations for care received for his claimed physical conditions, including hearing loss, tinnitus, Meniere's disease, knee and ankle disorders, and even for speech and language therapy associated with his hearing loss. If the RO grants service connection for hearing loss or tinnitus or Meniere's disease, the Veteran may be again requested to provide some assistance in obtaining evidence supportive of his psychiatric disorder secondary service connection claim. 

Additionally, in a February 2008 written statement, the Veteran asserted that he was exposed in military service to noise from guns in basic training, as well as "machine gun drills, and dynamite drills without ear protection," and "noise from missiles, again without ear protection" as a "Hawk Missile Crewman in Okinawa." The Veteran's service personnel records are not reflected in the claims file, and should be obtained in furtherance of his claims, including potentially to support the Veteran's assertions of in-service noise exposures. 




Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity  to submit additional evidence or argument in furtherance of his appealed claims the subject of this remand. 

2. With the Veteran's assistance or authorization, as appropriate, request any as yet unobtained treatment or evaluation records pertinent to the remanded claims. 

3. Obtain and associate with the claims file the Veteran's service personnel records. 

4. Thereafter, afford the Veteran a new VA examination for compensation purposes by a physician with adequate expertise to address questions of etiology of the Veteran's claimed hearing loss, tinnitus, and Meniere's diseases. The claims folder must be made available to the examiner for review in conjunction with the examination. All necessary studies, tests, and evaluations should be performed and the results noted in the examination report. The examiner should address the following:

a. The examiner should be advised that the current examination is required because in the prior examination report in November 2007, the examiner's opinion that hearing loss and tinnitus were not at-least-as-likely-as-not causally related to the Veteran's active service from March 1965 to February 1967, was based in significant part on a date of onset of Meniere's disease in approximately 1978. However that examiner provided no explanation how Meniere's disease onset would be determinative of the date of onset of the Veteran's claimed bilateral hearing loss and tinnitus.  That examiner also failed to provide an etiology opinion related to service for the claimed Meniere's disease. Accordingly, the current examiner is asked to provide etiology opinions supported by clear and coherent explanations. 

b. The examiner should obtain a history both from the Veteran and from the clinical records. The examiner should note the Veteran's self-report of service and post-service noise exposures, as well as past medical findings and conclusions. 

The examiner is cautioned that the Veteran's previous inconsistent reports of noise exposures following service call into question the credibility of the Veteran's self-reported history of claimed disabilities.  

Credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The VA joints (orthopedic) examiner for compensation purposes in November 2007 (addressing joint disabilities allegedly the result of falls due to Meniere's disease) noted that the Veteran had a history of occupational noise exposure working as a subway police officer for 29 years without hearing protection, as well as noise exposure as a hunter for 45 years without hearing protection. This history was obtained from a VA fee basis audiology examination conducted in June 2006, when these historical noise exposures were noted. This history contrasts with the Veteran's self-reported history in support of his hearing loss, tinnitus, and Meniere's disease claims, such as in a February 2008 submitted written statement when he asserted that as a hunter he usually used a bow and arrow, and that "[s]everal times when I used a shotgun I always used ear protection." The Veteran also then asserted that he always used hearing protection when on the gun range as a Chicago patrolman. Thus, the February 2008 self-reported history contradicts, or is at least substantively divergent from, the June 2006 self-reported history. 

The examiner should specifically address the credibility of the Veteran's pertinent assertions, and this may be based on the credibility of related assertions. The examiner may concluded that the Veteran's credibility in his reporting of past symptoms is questionable based on non-credible reporting of current symptoms, as, for example, when the Veteran reported at his prior audiology examination in November 2007, that his tinnitus manfested as a variety of sounds including ringing, buzzing, and humming; occurring constantly; and being of 10 intensity on a 1 to 10 scale. If such assertions are reasonably assessed as not credible based on objective evidence and medical knowledge, then assertions of past experiences of tinnitus or hearing loss or Meniere's disease may also be legitimately questioned. 

In his February 2008 statement, the Veteran also asserted that he was exposed in military service to noise from guns in basic training, as well as "machine gun drills, and dynamite drills without ear protection," and "noise from missiles, again without ear protection" as a "Hawk Missile Crewman in Okinawa." In past examinations he also complained of in-service noise exposure from generators and trucks. 

c. The entirety of the November 2007 audiology/ENT and orthopedic examination reports, in addition to other relevant evidence, should be reviewed to inform the current examination report. 

The examiner should also note multiple medical accounts of past or ongoing treatment  reflecting onset of Meniere's disease in approximately 1978, and records of treatment for cold and ear infections in 1975, and for head injuries sustained in May 1976 and again in February 1978. 

d. The Veteran's assertions should be considered including in the context of obtained service personnel records. However, the examiner is cautioned to not consider the November 1966 service separation examination whispered voice test results as concrete evidence of the absence of hearing loss at that time, since such "[w]hispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." See VBA Training Letter 211D (10-02), dated March 18, 2010.

e. For any current hearing loss, tinnitus, and Meniere's disease found, separately for each of these, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the disorder developed in service or is otherwise causally related to service, or alternatively, whether these relationships to service are unlikely. In providing this opinion, the examiner should carefully review service and post-service medical records, as well as lay statements and other relevant evidence as contained within the claims file. 

f. All opinions provided should include discussion of specific evidence of record. The examiner must provide a complete rationale for any conclusions drawn or opinions expressed. If an opinion cannot be reached without resort to mere speculation, this must be fully explained. See Jones v. Shinseki, 23 Vet. App. 382 (2010). The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. 

5. The RO should then re-adjudicate the claims for service connection for hearing loss, Meniere's disease, and tinnitus de novo.

6. If the RO grants service connection for hearing loss or Meniere's disease or tinnitus, with the Veteran's authorization and assistance, request from Mercy Hospital in Chicago, Illinois, all records of the Veteran's hospitalization in May 1996 for a left knee torn medial meniscus, and all records of his hospitalization at that facility in April 2000 for a left ankle fracture. Any associated treatment records for these injuries not yet obtained should also be requested. All records and responses received should be associated with the claims file. 

7. If the RO grants service connection for hearing loss or Meniere's disease or tinnitus, request the Veteran's assistance in obtaining any records of psychiatric testing or treatment, in furtherance of his psychiatric disorder claim. 

8. Also if the RO grants service connection for hearing loss or Meniere's disease or tinnitus, undertake any additional indicated development for the Veteran's secondary service connection claims the subject of appeal. 

9. Thereafter, readjudicate the remanded claims for service connection for a left knee condition, a left ankle condition, and an acquired psychiatric disorder de novo. 

10. If the benefits sought by any of the remanded claims are not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


